Beck, P. J.
(After stating the foregoing facts.) We are of the opinion that the court erred in sustaining the general demurrer in-this case; Holland, the plaintiff in the pending suit in the municipal court, had sued Kirkpatrick to recover certain payments made upon the purchase-price of a lot of land. He claimed in that suit that the vendor, Kirkpatrick, could not comply with his undertaking in the bond for title, relating to the laying of certain sidewalks and the improvement of the street, and the laying of certain mains and sewers without cost to the purchaser; that he was therefore entitled to recover the money which had been paid on the purchase; and that the bond for title had been tendered back to Kirkpatrick, accompanied with the demand that Kirkpatrick return to Holland the unpaid notes for the purchase-money. If the case in the municipal court should be tried and gained by Kirkpatrick, he would still have to bring another suit *710in a court having jurisdiction of the amount, to enforce a demand against the defendant. The petitioner’s claim, that the defendant is indebted to him $710 upon the promissory notes, and the issue made by the suit' against the present plaintiff in 'the municipal court, can all be adjudicated in this one case -when the defendant, Holland, shall have filed his answer and raised the issues of fact which he seeks .to have adjudicated in the suit in the municipal court. And this full and complete relief can be afforded to both of these parties in the one action. Why have two trials, when one in the superior court will end the entire controversy between these litigants; especially where the demands of each grow out of the same transaction? Lewis v. State, 33 Ga. 131; National Bank of Athens v. Carlton, 96 Ga. 469 (3), 473 (23 S. E. 388).

Judgment reversed.


All the Justices concur.